Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments dated 9/23/2021 with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that applicant’s arguments are related to Kawasaki, they are not persuasive. The structure of an optical column relying on charged particles of any type is capable of optically conveying charged particles of another type. To rephrase, an ion optical column is capable and suitable for use for an electron beam, and vice-versa. While a person of ordinary skill in the art would recognized the interchangeability of these components through embodiments, Kawasaki does not appear to describe this to an adequate degree. Therefore to ensure an easily understandable rejection, the examiner provided new grounds as necessitated by applicant’s claim amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 are rejected as indefinite because they claim method steps in an apparatus claim. These are two different statutory classes and may not be combined in a single claim. The applicant is permitted to claim apparatus structure through functional limitation, but does not adequately/properly do so in this case. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano US 20130320227 A1.


Regarding Claim(s) 1, Urano teaches: An apparatus comprising: 
an electron source configured to emit an electron beam along a primary 5beam axis of the apparatus; (Urano fig. 4; 31; [0039])
a condenser lens configured to cause the electron beam to concentrate around the primary beam axis; (Urano fig. 4; 320; [0039])
an aperture; (Urano fig. 4; 321; [0039])
a first multi-pole lens; (Urano fig. 4; 20; fig. 3; 1-4; [0036]-[0040])
and a second multi-pole lens, (Urano fig. 4; 20; fig. 3; 1-4; [0036]-[0040])
10wherein the first multi-pole lens is downstream with respect to the condenser lens and upstream with respect to the second multi-pole lens, and wherein the second multi-pole lens is downstream with respect to the first multi-pole lens and upstream with respect to the aperture. (Urano fig. 4; 20,321; fig. 3; 1-4; [0036]-[0040]; Elements 1-4 of element 20 are 4 stages of multi-pole lenses, so any one/group may be considered the first multipole lens of the claims with the same being true for the second multipole. Which particular element(s) considered first/second made by readily apparent appropriate selection.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,16-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Urano US 20130320227 A1 in view of / as evidenced by Kawasaki US 20060175548 A1. 

Regarding Claim(s) 11, Urano does not adequately teach: wherein the first multi-pole lens is configured to stretch the electron beam in a first direction and to compress the electron beam in a second direction, and wherein the second multi-pole lens is configured to stretch the electron beam in the second direction and to compress the electron beam in the first 10direction. (Urano discusses in various paragraphs use of lens/multipole element(s) 20 for correcting for various optical errors such as spherical, astigmatism, chroma, ect. These selections, particularly astigmatism, would essentially arrive at the structure claimed. However this relies on an understanding of optics that isn’t explicitly described in Urano, and so the examiner will provide a secondary reference(s) to explicitly teach these features.)
Kawasaki explicitly teaches: wherein the first multi-pole lens is configured to stretch the [[electron=charged particle=ion]] beam in a first direction and to compress the [[electron=charged particle=ion]] beam in a second direction, (Kawasaki fig. 7; [0025], “The charged particle beam is diverged on the x direction trajectory (x trajectory, shown by a single arrow in the figure), and converged on the y direction trajectory (y trajectory, shown by a double arrow), by the electrostatic quadrupole element 91 at first stage of the aberration corrector 5, to separate.” – The examiner notes that control of any charged particle beam rely on the same construction of lenses, whether electron or ion.)
and wherein the second multi-pole lens is configured to stretch the [[electron=charged particle=ion]] beam in the second direction and to compress the [[electron=charged particle=ion]] beam in the first 10direction. (Kawasaki fig. 7; [0025], The x-axis is indicated with a single arrow and the y-axis with a double arrow, and it can be seen in figure 7 that these reverse as the beam passes through the multiple multipolar elements of 5. – The examiner notes that control of any charged particle beam rely on the same construction of lenses, whether electron or ion.)
	In the event that the teachings of Kawasaki need be relied upon for an adequate teaching of the claimed features, it would have been obvious to one of ordinary skill in the art to incorporate the aberration correcting lens configuration of Kawasaki with the aberration correcting lens of Urano for the benefit of clearly and explicitly providing for the correction of of optical defects such as spherical aberration, chromatic aberration, astigmatism, etc. dependent upon current range while simultaneously providing current limitation and correction. (Kawasaki [0025],[0050]-[0051]) (Urano [0002],[0036]-[0041], [0046], [0050])

Regarding Claim(s) 16-17, Urano does not adequately teach: wherein a portion of the electron beam is allowed to pass through the aperture, the portion based on an activation state of the first multi-pole lens and the second multi-pole lens. wherein in an activated state of the first multi-pole lens and the second multi-pole lens, substantially all of the electron beam is allowed to pass through the aperture. (Urano discusses in various paragraphs use of lens/multipole element(s) 20 for correcting for various optical errors such as spherical, astigmatism, chroma, ect. These selections, particularly astigmatism, would essentially arrive at the structure claimed. However this relies on an understanding of optics that isn’t explicitly described in Urano, and so the examiner will provide a secondary reference(s) to explicitly teach these features.)
Kawasaki explicitly teaches: wherein a portion of the electron beam is allowed to pass through the aperture, the portion based on an activation state of the first multi-pole lens and the second multi-pole lens. wherein in an activated state of the first multi-pole lens and the second multi-pole lens, substantially all of the electron beam is allowed to pass through the aperture. (Kawasaki figs. 5-7; [0025],[0050]-[0051]; “After exiting the aberration corrector 5, the amount of current to the ion beam is limited by the aperture 105 and the beam is focused on the specimen 17 by the objective lens 116.” – The examiner notes that control of any charged particle beam rely on the same construction of lenses, whether electron or ion.) 
	In the event that the teachings of Kawasaki need be relied upon for an adequate teaching of the claimed features, it would have been obvious to one of ordinary skill in the art to incorporate the aberration correcting lens configuration of Kawasaki with the aberration correcting lens of Urano for the benefit of clearly and explicitly providing for the correction of of optical defects such as spherical aberration, chromatic aberration, astigmatism, etc. dependent upon current range while simultaneously providing current limitation and correction. (Kawasaki [0025],[0050]-[0051]) (Urano [0002],[0036]-[0041], [0046], [0050])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner provided in-line citations of the claims to appropriate structure in the prior art as an aid to the applicant to understand the basis of rejection more easily. These citations are meant illustratively and non-limiting. There is a great deal of equivalent structure/descriptions littered throughout the references that is clearly pertinent and material. The applicant is therefore advised that a reading of the two references cited in the rejection is of the upmost importance for a comprehensive understanding of the prior art in how it relates to applicant’s invention and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881